Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26, and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “integrally bonding edges of the second closed tubular element prior to the pushing step”.  It is unclear which edges are integrally bonded because the tubular element is already “closed” such that there are no edges to be integrally bonded.  Examiner has interpreted the claim as requiring the second closed tubular element to be formed of a solid tubular element before the pushing step.
Claim 26 recites “wherein the second closed tubular element has integrally bonded edges.”  It is unclear what structure is being claimed because the second tubular element is already “closed” such that it is unclear which edges are being integrally bonded.  Examiner has interpreted the claim as requiring a solid tubular element.
Claim 27 recites “wherein the edges are welded”.  The recitation of “the edges” lacks antecedent basis rendering the claim indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB-1583860-A, hereinafter GB’860.
Regarding claim 12, GB’860 discloses a cutting section for a drill bit, the cutting section being connectable to a drill shaft section of the drill bit via a releasable connection, the cutting section comprising: a first open tubular element 7 in the form of a first hollow cylinder with a first outer lateral surface (See Figures 3 and 4), a first inner lateral surface, a first lower end surface and a first upper end surface, and having a first hollow cylinder height, a first inside diameter and a first outside diameter (See Figures 3 and 4); a second closed tubular element 8 in the form of a second hollow cylinder with a second outer lateral surface, a second inner lateral surface, a second lower end surface and a second upper end surface, and having a second hollow cylinder height, a second inside diameter and a second outside diameter (See Figures 3 and 4), wherein the first outside diameter is larger than or equal to the second inside diameter (See Figure 
Regarding claim 13, GB’860 discloses wherein the first lower end surface and the second lower end surface are aligned flush (See Figures 2-4).
Regarding claim 14, GB’860 discloses wherein in that the at least one drill segment 11 is connected to the first lower end surface and to the second lower end surface (See Figures 2-4).
Regarding claim 19, GB’860 discloses wherein the first open tubular element 7 is in the form of a first formed sheet metal par (Ln 73-87).
Regarding claim 20, GB’860 discloses wherein the second closed tubular element 8 is in the form of a second formed sheet metal part (Ln 73-87).

Claim(s) 12 and 23-27 is/are rejected under 35 U.S.C. 102(a)1) as being anticipated by Trevathan (US 3,374,696).
Regarding claim 12, Trevathan discloses a cutting section for a drill bit (See Figure 1), the cutting section being connectable to a drill shaft 13 section of the drill bit via a releasable connection (Col. 2, Lines 36-39), the cutting section comprising: a first open tubular element 17 (Note: ring 17 is divided along a line) in the form of a first hollow cylinder with a first outer lateral surface, a first inner lateral surface, a first lower end surface and a first upper end surface, and having a first hollow cylinder height (See Figure 1), a first inside diameter and a first outside diameter; a second closed tubular 
Regarding claim 23, Trevathan discloses pushing the first open tubular element into the second closed tubular element (Col. 3, Lines 47-50) (Note: an end of the first open tubular element 17 must be pushed into the second tubular element 15).
Regarding claim 24, Trevathan discloses wherein the second closed tubular element 15 is a solid tubular element prior to the pushing step (See Figure 1).
Regarding claim 25, Trevathan discloses wherein edges of the first open tubular element are not fixedly connected when the first open tubular element is pushed into the second closed tubular element (See Figure 1 and Col. 3, Lines 47-50).
Regarding claim 26, Trevathan discloses wherein the second closed tubular element is a solid closed tubular element (See Figure 1).
Regarding claim 27, the limitation “wherein the edges are welded” renders this claim a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1583860-A, hereinafter GB’860, in view of JP-2002120218-A, hereinafter JP’218.
Regarding claim 15, GB’860 discloses the drill of claim 12 as set forth above.  GB’860 does not disclose wherein in the second closed tubular element has at least one slot-shaped recess, the at least one slot-shaped recess including a transverse slot and a connecting slot, and the connecting slot connects the transverse slot to the second upper end surface of the second closed tubular element.  JP’218 discloses a drill bit (See Figure 1) including a tubular element 4 having at least one slot-shaped recess 8, the at least one slot-shaped recess having a transverse slot 8s and a connecting slot 8r, and the connecting slot 8r connecting the transverse slot 8s to the 
Regarding claim 22, GB’860 discloses the drill bit of claim 12 as set forth above.  GB’860 does not disclose wherein the cutting section is connectable to a drill shaft via a releasable connection.  JP’218 discloses a cutting section 4 that is connectable to a drill shaft 3 via a releasable connection 8,7 (See Figures 1 and 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify GB’860, in view of JP’218, such that the cutting section is connectable to a drill shaft via a releasable connection in order to provide a quick release mechanism such that the drill segment can be easily replaced.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1583860-A, hereinafter GB’860, in view of JP-2002120218-A, hereinafter JP’218, further in view of EP-2886230-A1, hereinafter EP’230.
Regarding claim 16, GB’860, as modified by JP’218, discloses the drill bit of claim 15 as set forth above.  GB’860, as modified, does not disclose wherein the .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1583860-A, hereinafter GB’860, in view of EP-0480263-A1, hereinafter EP’263.
Regarding claim 17, GB’860 discloses the drill bit of claim 12 as set forth above.  GB’860 does not disclose wherein the first open tubular element in the first inner lateral surface has at least one internal depression extending over the first hollow cylinder height.  EP’263 discloses a drill bit including an inner first tubular element 7 and a second outer tubular element 8 wherein the first inner lateral surface of the first tubular element 7 has at least one internal depression extending over the height (Note: first tubular element 7 has a series of internal depression 16) (See Figures 1 and 2).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify GB’860, in view of EP’263, such that the first open tubular element in the first inner lateral surface has at least one internal depression extending over the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1583860-A, hereinafter GB’860, in view of Byrley (US 2005/0105981).
Regarding claim 18, GB’860 discloses the drill bit of claim 12 as set forth above.  GB does not disclose wherein the first open tubular element is formed from a first material and the second closed tubular element from a second material.  Byrley discloses a drill bit including a first tubular element 220 and a second tubular element 230 wherein the first and second tubular elements are formed of different materials [0011].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify GB’860, in view of Byrley, such that the first open tubular element is formed from a first material and the second closed tubular element from a second material in order to provide the first and second tubular elements with different material properties which may increase the durability and life span of the drill bit.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB-1583860-A, hereinafter GB’860, in view of DE-10321863-A1, hereinafter DE’863.
Regarding claim 21, GB’860 discloses the drill bit of claim 20 as set forth above.  GB’860 does not disclose wherein the second formed sheet metal part has at least one second positive form fitting element and at least one corresponding second negative form fitting element on opposite sides, wherein the at least one second positive form fitting element and the at least one second negative form fitting element are connected .

Allowable Subject Matter
Claims 28 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered but they are not persuasive. Each of Applicant’s arguments is set forth below in italics followed by Examiner’s response.
GB’860 does not show both an open and a closed tubular element as recited in claim 12.
Examiner respectfully disagrees.  GB’860 discloses wherein the outer tube has edges 9 which abut such that it may be considered “closed” (Col. 4, Lines 16-34).  Further, GB’860 discloses wherein the inner tube has edges 10 which do not necessarily abut such that the tube may be considered “open” (Col. 4, Lines 16-34).
There is absolutely no teaching or disclosure in JP’218 or elsewhere to provide such a recess in any second tubular element.
Examiner respectfully disagrees.  JP’218 discloses a closed tubular element 4 having at least one slot-shaped recess 8 (See Figure 1).  It is well within the skill of one of ordinary skill in the art to provide the closed second tubular element GB’860 with the slot of JP’218.  Further the slot may be formed through both the first and the second tubular portions and still meet the claim limitations of claim 15.
Byrley does not show first and second tubular elements that would increase any life span of GB’860.
Examiner respectfully disagrees.  Claim 18 does not require either the first material or the second material to increase the life span of the tool.  Claim 18 recites  wherein the first open tubular element is formed from a first material and the second closed tubular element from a second material.  Byrley discloses a drill bit including a first tubular element 220 and a second tubular element 230 wherein the first and second tubular elements are formed of different materials [0011].
It simply would not have been possible to roll up the two sheets of GB’860 to form the closed tubular element and have such form fitting elements.
Counsel’s statements regarding the form fitting elements are not factually supported and appear to be speculative in nature.  Note that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c), for example.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722